—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her of driving while intoxicated as a felony (Penal Law § 1192 [3]; § 1193 [1] [c]) and unlawful possession of marihuana (Penal Law § 221.05). County Court’s Sandoval ruling was not an abuse of discretion (see, People v Drakes, 211 AD2d 809, lv denied 86 NY2d 734; People v Rhodes, 96 AD2d 565, 567). Defendant failed to preserve for our review her contention that the presentence report was inadequate (see, CPL 470.05 [2]). Finally, defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Fallon, JJ.